People v Seay (2019 NY Slip Op 03377)





People v Seay


2019 NY Slip Op 03377


Decided on May 1, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 1, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
SYLVIA O. HINDS-RADIX
VALERIE BRATHWAITE NELSON
ANGELA G. IANNACCI, JJ.


2017-08023
 (Ind. No. 2271/16)

[*1]The People of the State of New York, respondent,
vJonlabarro Seay, appellant.


Paul Skip Laisure, New York, NY (Jenin Younes of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, and Christopher S. Bae of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Deborah Stevens Modica, J.), rendered July 10, 2017, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's valid waiver of his right to appeal does not preclude appellate review of his challenge to an order of protection issued against him at the time of sentencing (see People v Bernardini, 142 AD3d 671). However, the defendant's challenge to the order of protection is unpreserved for appellate review (see People v Nieves, 2 NY3d 310). In any event, the order of protection was valid because it was issued in favor of a witness to the crime (see People v Konieczny, 2 NY3d 569). The defendant's challenge to the order of protection is without merit.
RIVERA, J.P., HINDS-RADIX, BRATHWAITE NELSON and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court